Exhibit 99.1 101 Main St. P.O. Box 1628 Lafayette, IN 47902 (765) 742-1064 www.LSBANK.com lsbmail@LSBANK.com FOR IMMEDIATE RELEASE For further information contact: Randolph F. Williams President/CEO (765) 742-1064 Fax: (765) 429-5932 LSB Financial Corp. Announces Second Quarter and Year-to-Date Results August 9, 2013, Lafayette, IN - LSB Financial Corp. (NASDAQ:LSBI), the parent company of Lafayette Savings Bank, FSB, today reported year-to-date earnings of $1.3 million or $0.85 diluted earnings per share compared to $1.1 million or $0.71 diluted earnings per share a year earlier.Earnings for the quarter were $664,000 or $0.42 diluted earnings per share compared to $509,000 or $0.33 diluted earnings per share a year earlier.The major contributors to the Bank’s year-to-date performance were a $475,000 decrease in the provision for loan losses, a 43% improvement over last year; a $304,000 or 68% increase in other income due primarily to increased fee income from the sale of other financial instruments and increases in mortgage loan servicing fees; and a $125,000 increase in the gain on the sale of mortgage loans over the first six months of last year.Net interest income for the six months decreased $523,000 or 8.2% compared to the same period in 2012 primarily because of lower rates and slower loan growth. Randolph F. Williams, president and CEO stated, “We are especially pleased with the improvement in our troubled loans.At quarter-end, non-performing assets totaled $4.0 million or 1.09% of total assets, compared to $6.7 million or 1.84%, at the end of 2012. The last time non-performing assets were below $4.0 million was December 2002, some eleven years ago.With an allowance for loan losses totaling $6.3 million and only $3.8 in non-performing loans we believe we are well reserved against asset deterioration. Williams continued, “Our community banking focus is why we have been able to achieve these results despite a period of continued economic uncertainty.We know our customers and we work hard to deliver the service they have come to expect.Our improved efficiency, robust residential mortgage operation and emphasis on improving credit quality have been keys to our performance.We are in an enviable position to grow as the economy improves”. The Bank continues to maintain a strong capital base with a capital-to-asset ratio at June 30, 2012 over 10.8%, and a risk-based capital ratio of 16.39%, both of which are well above the current definition of “well-capitalized” as defined by the bank regulators. The closing market price of LSB stock on August 8, 2013 was $25.00 per share as reported by the Nasdaq Global Market. LSB FINANCIAL CORP. SELECTED CONSOLIDATED FINANCIAL INFORMATION (Dollars in thousands except share and per share amounts) Selected balance sheet data: June 30, 2013 (Unaudited) December 31, 2012 Cash and due from banks $ $ Interest bearing deposits Interest bearing time deposits Securities available-for-sale Loans held for sale Net portfolio loans Allowance for loan losses Premises and equipment, net Federal Home Loan Bank stock, at cost Bank owned life insurance Other assets Total assets Deposits Advances from Federal Home Loan Bank Other liabilities Total liabilities Shareholders’ equity Book value per share $ $ Equity / assets % % Total shares outstanding Asset quality data: Total non-accruing loans $ $ Non-accruing loans 90 or more days past due Non-accruing loans less than 90 days past due Other real estate / assets owned Total non-performing assets Non-performing loans / total loans % % Non-performing assets / total assets % % Allowance for loan losses / non-performing loans % % Allowance for loan losses / non-performing assets % % Allowance for loan losses / total loans % % Loans charged off $ $ Recoveries on loans previously charged off Three months ended June 30, (Unaudited) Six months ended June 30, (Unaudited) Selected operating data: Total interest income $ Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Deposit account service charges Gain on sale of mortgage loans Net (loss) on sale of real estate owned ) (2 ) ) Other non-interest income Total non-interest income Non-interest expense: Salaries and benefits Occupancy and equipment, net Computer service Advertising 97 89 Other Total non-interest expense Income before income taxes Income tax expense Net income Other comprehensive income (loss) ) 73 ) 54 Comprehensive income 77 Weighted average number of diluted shares Diluted earnings per share $ Return on average equity % Return on average assets % Average earning assets $ Net interest margin % Efficiency ratio % % % %
